Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The amendment the claims filed after non-final office action on November 9, 2021 is acknowledged.  Claims 1-18, 21, 23, 31-32 were canceled, claim 19 was amended.  Claims 12-16 and 19-20, 22, 24-30, 33-45 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL previously.  Claims 35-45 remain withdrawn from consideration as being drawn to a non-elected invention.
Claims 19-20, 22, 24-30 and 33-34 are examined on the merits of this office action.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim 19, 22, 29-30 and 33-34  remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss (WO2010102337 A1 cited in Applicant’s IDS) in view of Benedicte Le Smith (Arch Dermatol Res (2010) 302:757–762, cited in Applicant’s IDS) and Weiss* (WO1994014958 A1, cited in Applicant’s IDS).
Weiss teaches an injectable composition comprising tropoelastin for treatment of skin defects such as wrinkles (see claim 1, page 20, first paragraph) and that the injection reduces the appearance of wrinkles or folds (see page 20, first paragraph).  Regarding the newly added limitation of the tropoelastin being “substantially devoid of intramolecular cross-links”, Weiss teaches wherein the tropoelastin can be cross-linked or wherein the tropoelastin is not cross-linked (see page 10, second to last paragraph and claim 41). Weiss further teaches that "Correcting a tissue defect" refers to at least partially restoring and/or augmenting tissue structure and/or function, including supporting, enhancing, bulking, or elasticizing tissue, or facilitating tissue growth into a tissue defect" (see page 8, fourth paragraph).  Weiss specifically teaches an example wherein the tropoelastin used is “synthetic human tropoelastin” (see page 32, line 3) thus meeting the limitations of instant claim 19.
Weiss teaches administering the composition to the site of the tissue defect by injection or other routes depending on the defect.  Weiss further teaches the composition may be administered over a number of treatments to correct the tissue defect and/or to achieve or maintain the desired result (page 21, lines 9-10).  Weiss teaches a single injection or multiple-injections to achieve or maintain a desired results thus meeting the limitations of maintaining a level of tropoelastin monomers for a period of time (which is undefined) sufficient to form an elastin fiber.  Weiss specially teaches that a desired effect is to form elastin from tropoelastin to enhance elasticity of the skin and that tropoelastin is formed from lysine residues being cross-linked naturally in the skin (see page 5, definition of tropoelastin, see page 7, first paragraph, page 17, First paragraph).  Thus, the property of elastin fiber formation is inherent to the method of Weiss which includes multiple injections of tropoelastin into the skin.
Regarding claims 29-30, Weiss teaches tropoelastin in a concentration of 1.5 mg/ml to about 400 mg/ml (see page 9, paragraph 0004).  Weiss further teaches concentrations 10, 25, 50 and 75 mg/ml which fall within the range recited in claim 29 (see Figure 5).  Weiss further teaches a composition comprising tropoelastin and hyaluronic acid (see claims 1, 3-4) and fibroblasts (See page 15, paragraph 0006).
Regarding claim 33, Weiss teaches the composition may be administered over multiple treatments to correct the tissue defect and or to achieve or maintain the desired result (page 21, lines 9-10).  Weiss teaches wherein the site of treatment is a scar (see page 20, paragraph 2) and the skin has wrinkling and folds due to the aging process (see page 20, first paragraph).
The difference between the reference and the instant claim is that Weiss is silent to specific (i) injection parameters including a specific volume for injection; (ii) three treatments; (iii) treatments spaced out from 1 to 24 weeks apart and (iv) multiple injections across the skin.  Furthermore, Weiss is silent to the purity of the tropoelastin.
However, Benedicte Le teaches cosmetic compositions for treating wrinkles and signs of photo ageing of the skin comprising cross-linked Hyaluronic acid for multiple-injections into the skin (see claims 10-12).  Benedicte Le further teaches injection of the composition via well-known methods in the art including Mesotherapy.  Mesotherapy is a treatment technique by multiple intra-epidermal and/or intradermal and/or subcutaneous injections of active product(s), for instance micronutrients, vitamins and/or hyaluronic acid (see page 4, lines 19-21).  Advantageously, a needle can be combined with a syringe or any other device for delivering the said injectable composition through the needle.  In a known manner, the syringe may be actuated manually by the practitioner or by a syringe support such as pistols.  A hydropneumatic-compression injection pistol with a high injection frequency may be used (see page 19, lines 5-11).  Volumes of injections can range from 0.01 to 0.2 ml and 0.05 to .15 ml.  The injection is advantageously repeated over all or part of a skin surface of an individual.  Repetition of the injections makes it possible to create a layer so that the composition of the invention is uniformly distributed in the cutaneous area to be treated.  A composition of the invention may be advantageously injected into wrinkles and fine lines (see page 20, lines 1-8).  The step of administration by injection may be repeated over all or part of the surface of a face.  The injections may be performed over several sessions spaced apart by a few days, for example 1, 2, 3, 4, 5 or 6 days to a few weeks, for example 1, 2, 3 or 4 weeks to obtain the desired effect (see page 20, lines 14-16).  The injection points may be spaced apart, for example, by a distance ranging from 5 mm to 1 cm (see page 20, lines 20-24).  

	Weiss* teaches methods of making recombinant tropoelastins and is referenced by Weiss (see Weiss, page 6, lines 1-2) with regards to the methods for making the human tropoelastins.  Weiss* teaches recombinant production of Tropoelastin and purification at a level of greater than 80% (see Weiss*, page 24, lines 16-21).
	It would have been obvious at the time of the invention to use highly purified human tropoelastin as taught by Weiss* as the purified tropoelastin of Weiss.  One of ordinary skill in the art would have been motivated to utilize the highest purity of human tropoelastin for therapeutic purposes, including greater than 80%, to minimize any potential side-effects from impurities for the isolation process.  There is a reasonable expectation of success given Weiss references Weiss* with regards to isolation and purification of tropoelastin for therapeutic purposes.
Regarding the limitations of the claimed treatment protocols of timing of the injections/treatments, number of treatments and volumes of the injections/treatments, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  These are considered result effective variables.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the claims 19, 33-34 are for any particular purpose or solve any stated problem and the prior art (Benedicte Le and Smith) teach treatment timings including every 2 to 8 weeks and 1 to 6  months (instant claim 19), number of treatments and volumes (instant claim 34) that fall within the claimed range for treatment of wrinkles in aged skin, and other parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges (frequency of the injections, location and distance of the injections and volume of the injections) of the methods disclosed by the prior art by normal optimization procedures known in the pharmaceutical arts. 
Furthermore, the combined references of Weiss in view of Benedicte Le, Smith and Weiss* teach injection or multiple injections of the claimed composition comprising tropoelastin to a defined treatment area of the skin (an within the time found in claim 19) and thus, the result oriented effect of maintaining the tropoelastin within the treatment area would occur as a result of practicing the method of Weiss in view of Benedicte Le, Smith and Weiss*.  Furthermore, as stated above, it would have been obvious to optimize the injection treatment protocol based on the desired result or appearance wanted by the patient.

Response to Applicant’s Arguments
Applicant respectfully submits that the cited references, considered alone or in combination, fail to teach these features of Claim 19. The Office Action has not identified disclosure in the cited references of administering full- length human tropoelastin monomers or SHEL626A tropoelastin monomers that are substantially devoid of intramolecular cross-links. As described in the pending application at p. 13, lines 18- 20, cells are unable to utilize tropoelastin to form elastic fiber if the tropoelastin has already been substantially intramolecularly cross-linked. 
Applicant’s arguments have been fully considered but not found persuasive. The Examiner disagrees that Weiss is silent to the tropoelastin being substantially devoid of cross-links.  Weiss teaches an injectable composition comprising tropoelastin for treatment of skin defects such as wrinkles (see claim 1, page 20, first paragraph) and that the injection reduces the appearance of wrinkles or folds (see page 20, first paragraph).  Regarding the newly added limitation of the tropoelastin being “substantially 
Applicant further argues that the Office Action acknowledges that Weiss is silent regarding the specific injection parameters, including a set of three treatments spaced from 1 to 24 weeks apart, as recited in the instant claims.  Instead, the Office Action relies on Benedict Le and Smith to supply these elements. However, neither Benedict Le nor Smith disclose a method of administering tropoelastin, as recited in the instant claims. Indeed, in each case they are concerned with entirely distinct methods involving dermal fillers that are distinct from the "full-length human tropoelastin monomers or SHELS26A tropoelastin monomers" of Claim 19. 
There is no disclosure in Benedict Le of tropoelastin, nor the suitability of mesotherapy for administering tropoelastin. Rather, Benedict Le is concerned with "use of compounds of the C-glycoside family or of a composition containing them."   The Office Action also relies on Benedict Le's disclosure regarding a mesotherapy technique that "may be repeated over all or part of the surface of a face. The injections may be performed over several sessions spaced apart by a few days, for example 1, 2, 3, 4, 5 or 6 days to a few weeks, for example 1, 2, 3 or 4 weeks to obtain the desired effect. However, as the Office Action acknowledges, the repeated injection taught by Benedict Le "makes it possible to create a layer so that the composition of the invention is uniformly distributed in the cutaneous area to be treated." Thus, the mesotherapy disclosed in Benedict Le does not teach or suggest a method of administering tropoelastin thereby maintaining a level of the full-length human tropoelastin monomers or SHELS26A tropoelastin monomers in the area of skin tissue for a period of time sufficient for the full-length human tropoelastin monomers or SHELS26A tropoelastin monomers to form an elastin fiber," as recited in Claim 19. Smith is titled "[d]uration of wrinkle correction following repeat treatment with Juvederm hyaluronic acid fillers." Smith states "[t]he primary objective of this follow-up study was to evaluate the effectiveness of Juvederm injectable gel . . . through 1 year after repeat treatment of nasolabial folds (NLFs) that were previously treated with Juvederm or Zyplast 6-9 months prior to the repeat treatment.""  As such, Smith is concerned with hyaluronic acid treatments spaced 6-9 months apart. Accordingly, the Office Action fails to establish that Smith discloses a method of repeat administration of "full-length human tropoelastin monomers or SHELS26A tropoelastin monomers" comprising "three treatments" spaced "about 1 week to 24 weeks apart," much less one "wherein the formed elastin fiber increases the elastic profile of the skin tissue" or "wherein the full-length human tropoelastin monomers or SHELS26A  tropoelastin monomers are substantially devoid of intramolecular cross-links."
Applicant's arguments have been fully considered but they are not persuasive.  The Examiner acknowledges that Weiss only teaches the composition may be administered over multiple treatments to correct the tissue defect and or to achieve or maintain the desired result (page 21, lines 9-10) and not specific injection parameters including a specific volume for injection; (ii) spacing injection sites apart by about 10 mm to 3 cm; (iii) injections every 2 to 8 weeks or 1 to 3 month and more specifically three treatments from about 1 to 24 weeks apart. However, the combination of Weiss in view of Benedict Le and Smith provide motivation to optimize the injection protocol to achieve uniform distribution and the desired visual effect.   Benedicte Le teaches cosmetic compositions for treating wrinkles and signs of photo ageing of the skin comprising cross-linked Hyaluronic acid for multiple-injections into the skin (see claims 10-12).  Benedicte Le further teaches injection of the composition via well-known methods in the art including Mesotherapy.  Mesotherapy is a treatment technique by multiple intra-epidermal and/or intradermal and/or subcutaneous injections of active product(s), for instance micronutrients, vitamins and/or hyaluronic acid (see page 4, lines 19-21).  Advantageously, a needle can be combined with a syringe or any other device for delivering the said injectable composition through the needle.  In a known manner, the syringe may be actuated manually by the practitioner or by a syringe support such as pistols.  A hydropneumatic-compression injection pistol with a high injection frequency may be used (see page 19, lines 5-11).  Volumes of injections can range from 0.01 to 0.2 ml and 0.05 to .15 ml.  The injection is advantageously repeated over all or part of a skin surface of an individual.  Repetition of the injections makes it possible to create a layer so that the composition of the invention is uniformly distributed in the cutaneous area to be treated.  A composition of the invention may be advantageously injected into wrinkles and fine lines (see page 20, lines 1-8).  The step of administration by injection may be repeated over all or part of the surface of a face.  The injections may be performed over several sessions spaced apart by a few days, for example 1, 2, 3, 4, 5 or 6 days to a few weeks, for example 1, 2, 3 or 4 weeks to 
Smith teaches treatment of wrinkles comprising injection of hyaluronic acid fillers into wrinkles of individuals ranging from 32-75 years of age (see Table 2) whom had severe nasolabial folds (smile lines) (see Figure 3).  Smith teaches an initial treatment and up to two touch-up treatments at 2-week intervals (total of three treatments) after initial treatment were performed to achieve optimal correction in both nasolabial folds and subjects were followed through 24 weeks after the last treatment.  Subjects were offered repeat treatment of both nasolabial folds with the original hyaluronic acid formulation after the 24-week visit (six months).  Thus, patients had injections at 2-week intervals and after six months based upon the desired affect or appearance of the skin (see page 758, study design).
Regarding the limitations of the claimed treatment protocols of distance between injections, timing of the injections/treatments, how many injections/treatments and volumes of the injections/treatments, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  These are considered result effective variables.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited in instant claim 19 are for any particular purpose or solve any stated problem and the prior art (Benedicte Le and Smith) teaches treatment timings including every 2 to 8 weeks, 1 to 6  and varying injection distances , volumes (instant claim 34) and number of treatments that fall within the claimed range for treatment of wrinkles in aged skin, and other parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges (frequency of the injections/treatment, location and distance of the injections/treatment, number of injections/treatments and volume of the injections/treatments) of the methods disclosed by the prior art by normal optimization procedures known in the pharmaceutical arts.  
Again, the Examiner acknowledges that Benedict Le does not disclose administering tropoelastin.  However, it is the combination of Weiss in view of Benedict Le and Smith that teach the method of the instant claims.  Weiss specifically teaches an injectable composition comprising tropoelastin for treatment of skin defects such as wrinkles (see claim 1, page 20, first paragraph) and that the injection reduces the appearance of wrinkles or folds (see page 20, first paragraph).   In addition, Weiss further teaches the composition may be administered over a number of treatments to correct the tissue defect and/or to achieve or maintain the desired result (page 21, lines 9-10).  Weiss teaches a single injection or multiple-injections to achieve or maintain a desired results thus meeting the limitations of maintaining a level of tropoelastin monomers for a period of time (which is undefined) sufficient to form an elastin fiber.  The teachings of Benedict Le and Smith were provided as further motivation to optimize the treatment protocol of Weiss.  
Applicant submits that a person of skill in the art would have no motivation to combine them. In particular, one of skill in the art would have no motivation to combine the references and arrive at a method that comprises, inter alia, administering "full-length human tropoelastin monomers or SHELS26A tropoelastin monomer to an area of skin tissue... in three treatments" wherein "each of the three treatments are from about 1 week to 24 weeks apart" and "wherein the full-length human tropoelastin monomers or SHELS26A  tropoelastin monomers are substantially devoid of intramolecular cross-links" as required by Claim 19. Applicant argues that “Benedict Le, the reference relied on by the Office Action to teach repeated administration, does not include any disclosure related to tropoelastin, but is rather directed toward a "mesotherapy technique" for administration of "compounds of the C-glycoside family or of a composition containing them." As the Office Action explains of the mesotherapy technique, "[r]epetition of the injections makes it possible to create a layer so that the composition of the invention is uniformly distributed in the cutaneous area to be treated."
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious at the time of the invention to use highly purified human tropoelastin as taught by Weiss* as the purified tropoelastin of Weiss.  One of ordinary skill in the art would have been motivated to utilize the highest purity of human tropoelastin for therapeutic purposes, including greater than 80%, to minimize any potential side-effects from impurities for the isolation process.  There is a reasonable expectation of success given Weiss references Weiss* with regards to isolation and purification of tropoelastin for therapeutic purposes.  Thus, there is a motivation to combine the teachings of Weiss in view of Weiss*.
Regarding the limitations of the claimed treatment protocols of timing of the injections/treatments, number of treatments and volumes of the injections/treatments, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  These are considered result effective variables.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  Since Applicant has not disclosed that the specific limitations recited in instant claims 19, 33-34 are for any particular purpose or solve any stated problem and the prior art (Benedicte Le and Smith) teach treatment timings including every 2 to 8 weeks and 1 to 6  months (instant claim 19), number of treatments and volumes (instant claim 34) that fall within the claimed range for treatment of wrinkles in aged skin, and other parameters appear to work equally as 
Furthermore, the combined references of Weiss in view of Benedicte Le, Smith and Weiss* teach injection or multiple injections of the claimed composition comprising tropoelastin to a defined treatment area of the skin (an within the time found in claim 19) and thus, the result oriented effect of maintaining the tropoelastin within the treatment area would occur as a result of practicing the method of Weiss in view of Benedicte Le, Smith and Weiss*.  Furthermore, as stated above, it would have been obvious to optimize the injection treatment protocol based on the desired result or appearance wanted by the patient.
Regarding Applicant’s arguments that Benedicte Le is non analogous art, and there would be no motivation to utilize the teachings the Examiner disagrees.  MPEP 2141.01(a) states “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212”.  In the instant case, Bendedicte Le is from the same filed of endeavor injectable cosmetic formulations and the methods are reasonably pertinent to the problem faced by the inventor (obtained a desired cosmetic effect).
	Applicants further argue there is no reasonable expectation of success that injecting the monomers would stimulate elastin fiber growth or increase the elastic profile of the skin. . As explained in the declaration of Dr. Anthony Weiss submitted with the response dated March 10, 202117: "it was generally well known across the field that elastic substances such as those disclosed in my earlier patents [e.g. Weiss], be they covalently or non covalently cross-linked TE monomers generally fail to initiate elastogenesis. I can't recall a single research publication which has shown either at a cellular or histological level, the hallmarks of elastogenesis, or the at a gross anatomical level, the creation of 
elastic profile in skin that is reminiscent of elastogenesis." Thus, nothing in the cited art provides a basis for a person of skill in the art to predict that injecting a non-elastic substance comprised of tropoelastin would be sufficient to stimulate a process resembling elastogenesis. The specific technical steps required to initiate elastic fiber formation in vivo were simply not known. Indeed, the experimental section of the specification at pages 26-36, Examples 1 and 2 demonstrates the use of a tropoelastin composition to enable elastic fiber synthesis, both in vitro in animal and human fibroblasts and smooth muscle cells, as well as in vivo in adult human skin. Nothing in Weiss, alone or in combination with Benedict Le, Smith, Weiss II, Kothapalli, Guillen, and/or Summer-Knudsen, provide a basis to predict this result. 
Therefore, a person of skill in the art would not have a reasonable expectation of success in modifying the references as proposed by the Office Action. Moreover, Applicant submits that even assuming arguendo that a prima facie case of obviousness could be established (which Applicant does not concede), evidence of secondary considerations, such as unexpected results, is more than sufficient to overcome it and demonstrate that Claim 19 is patentable over the cited art. Indeed, as set forth in the MPEP, rebuttal evidence may include evidence that the "claimed invention yield unexpectedly improved properties or properties not present in the art" and "[n]onobviousness can be shown when a person of ordinary skill in the art would not have reasonably predicted the claimed invention based on the prior art, and the resulting invention would not have been expected." Here, as discussed in paragraph 23 of the Weiss Declaration, attached to the response of March 10, 2021 as Exhibit A, it was completely unexpected that injecting a non-elastic substance comprised of tropoelastin would be sufficient to stimulate a process resembling elastogenesis.
Applicant's arguments have been fully considered but they are not persuasive.  The Weiss Declaration filed March 10, 2021 asserts that generally that it is understood that it was not possible to induced elastogenesis in adult tissue and that the strategy that the inventors and others have worked on is providing the skin with factors needed for elastic fiber formation (pages 1-4 of the declaration).   Applicants make many assertions that a recombinant protein simply dispersed would not participate in elastic fibre formation and it was not known that Tropoelastin could initiate elastogenesis (see page 6 of the declaration).  Applicants further explain that they surprisingly found that cultured cells administered full-length tropoelastin stimulated elastin fibre formation (see page 7).  Applicants further state that after some trial and error, they eventually settled on a regime which included multiple injections, with a specific amount of tropoelastin and across a specified region (see page 8).  Applicants further state “we just In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”  Applicants have not shown the criticality of the claimed ranges of concentrations in combination with volume of injections/treatments.  There are no comparisons of single vs. multiple injections/treatments or injections/treatments of volumes outside of the claimed range and the ability to stimulate elastic fiber formation.  Nevertheless, as stated above, in absence of unexpected results or criticality of a claimed range, it would have been obvious for one of ordinary skill to discover the optimum workable ranges (frequency and number of the injections/treatments, location and distance of the injections/treatments and volume of the injections/treatments) of the methods disclosed by the prior art by normal optimization procedures known in the pharmaceutical arts for improving appearance of the skin and obtaining the desired visual effect. 
  Furthermore, there is a reasonable expectation of success given that Weiss specifically teaches increasing elasticity of the skin, treating wrinkles and that elastin is formed from tropoelastin with a .  

Claims 19, 22, 24-25, 29-30 and 33-34  remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss (WO2010102337 A1 cited in Applicant’s IDS) in view of Benedicte Le (WO20090345592 A2, cited in Applicant’s IDS) and Smith (Arch Dermatol Res (2010) 302:757–762, cited in Applicant’s IDS) and Weiss* (WO1994014958 A1, cited in Applicant’s IDS).as applied to claims 19, 22, 29-30, 33-34  above, in further view of Kothapalli (TISSUE ENGINEERING: Part A Volume 15, Number 3, 2009, cited previously).
The teachings of Weiss in view of Benedicte Le and Smith are described in the above rejection.  The combined references of silent to pre-treating the skin tissue to induce cell proliferation and recruit cells to the area.
However, Kothapalli teaches that TGF-B1 alone or together with hyaluronic acid increases and promotes elastin fiber formation (see Figure 5, Figure 6, abstract).  Kothapalli teaches that TGF-b1 appears to specifically facilitate tropoelastin recruitment for crosslinking and matrix assembly (see page 508, right hand column, first paragraph).
It would have been obvious to pre-treat the skin with TGF-B1 (a growth factor) prior to injection of the tropoelastin.  One of ordinary skin in the art would have been motivated to do so to promote elastin formation in the skin and promote cell recruitment to enhance elastin fiber formation.  There is a reasonable expectation of success give that TGF-B1 has been show to successfully promote elastin fiber formation.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claim 19-20, 22, 26-30 and 33-34  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weiss (WO2010102337 A1 cited in Applicant’s IDS) in view of Benedicte Le (WO20090345592 A2, cited in Applicant’s IDS) and Smith (Arch Dermatol Res (2010) 302:757–762, cited in Applicant’s IDS) and Weiss* (WO1994014958 A1, cited in Applicant’s IDS) as applied to claims Claim 19, 22, 29-30 and 33-34 above, in further view of  Guillen (US 20110229574 A1, cited previously) and Summer-Knudsen (US 20130296528 A1 cited in Applicant’s IDS).
The teachings of Weiss in view of Benedicte Le, Smith and Weiss* are described in the above rejection.  The combined references are silent to the tropoelastin monomers being modified to reduce protease degradation and sustained release of the composition.
However, Guillen teaches a hydrogel for soft tissue augmentation comprising a cross-linked biocompatible polymer (hyaluronic acid) linked to the protein elastin (see claims 2-3 and 7).  Guillen teaches that the hyaluronic based compositions have enhanced flow characteristics, hardness and persistence compared to other compositions (see abstract, see figures 1-3).  Guillen further teaches that Hyaluronic Acid linked to Elastin had increased resistance to enzyme degradation.  Guillen further teaches that they mixture is suitable for soft tissue implantation (see paragraph 0044).
Summer-Knudsen teaches an injectable cross-linked protein matrix comprising Hyaluronic acid cross-linked to tropoelastin (see abstract, paragraph 0139 and Example 6) useful for treatment of facial wrinkles, fine lines, aging skin and scarred tissue (see paragraph 0134).  Summer-Knudsen further teaches wherein compositions have resistance to degradation, thermoylsis, and/or hydrolysis over periods of time from 1-3, 6, 9 or 12 months (see paragraph 0081).  Furthermore the formulation comprising a cross-linked protein, such as a 0.05 ml, 0.1 ml, 0.2 ml, or 0.5 ml, 1 ml, 2 ml or 3 ml implant, may persist for about 1 week to about 2 years in vivo (see paragraph 0082).  Summer-Knudsen further teaches a sustained release formulation, “implantation of a slow release deposit” (see claim 60).  Summer Knudsen teaches wherein the implant can persist 1 week to about 2 years in vivo (see paragraph 0082).

Furthermore, it would have been obvious to inject the composition of Weiss in view Benedict Le, Smith, Weiss*, Guillen and Summer-Knudsen as a slow release implant (conjugated to Hyaluronic acid) in the skin to allow for continuous release of the active compounds into the skin.  One of ordinary skill the art would have been motivated to do so given that a slow release deposit would be less cumbersome and allow for longer duration between treatments.  There is a reasonable expectation of success given that slow release deposits and implants are known in the art for treating skin defects as taught by Summer-Knudsen and Guillen.
Regarding the limitations of the duration of the composition being released (1 to 90 days or 10-180 days), it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.  The length of therapeutic release from the depot/implanted material is considered result effective variable.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation."  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  "No invention is involved in discovering optimum ranges of a process by routine experimentation."  Id. at 458, 105 USPQ at 236-237.  The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."  Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).  It would have been obvious for one of ordinary skill to discover the optimum duration of release of the therapeutic (HA linked Tropoelastin) of the 

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20, 22, 24-30 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 claims “…wherein the full-length human tropoelastin monomers…are substantially devoid or intramolecular cross-links”. The term “substantially” in claim 19 line 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicants do not provide any guidance or information regarding to what degreed the tropoleastin would have to be devoid of crosslinks to be considered “substantially devoid”.
Claims 20, 22, 24-30 and 33-34 are also rejected due to their dependence on claim 19 and not further clarifying this point of confusion.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654